The opinion of the court was filed
Per Oüriah.-
The appellee was entitled to claim the benefit of the $300 exemption law against the execution in favor of the appellant. He made that claim before the return day of the writ, and in due form. The delay of the sheriff in causing the appraisement to be made, was not caused by the appellee, and his right to the benefit of the exemption ivas not thereby defeated. Although the appraisement was unduly postponed by the sheriff, yet ivben made, the benefits thereof vested in the appellee. He is not bound to resort to an action against the sheriff, but may claim the $300 out of the fund produced by a sale of the whole land : Seibert’s Appeal, 23 P. F. Smith 359.
Decree affirmed and appeal dismissed at the costs of the appellant.